 In the Matterof ARMOUR AND COMPANYdndLOCALUNION No.' 15,UNITED PACKINGHOUSE WORKERS OF AMERICA,PACKINGHOUSEWORK-ERSORGANIZING COMMITTEE, AFFILIATED WITH THE CONGRESS OFINDUSTRIAL ORGANIZATIONSCase No. 0=1741.Decided June 10, 1911Jurisdiction:meat packing industry.Unfair LaborPracticesInterference,Restraint, and Coercion:warning and threateningindividual em-ployees because of their union activities.Discrimination:discharge of three employees, charges of,dismissed;refusalto reinstate an'employee after a non-discriminatory lay-offhelddiscriminatory-alleged physical disability and filing of questionable accident claim asjustifica-tion for,, without merit.Remedial Orders:reinstatement and back pay awarded.Mr.Paul Nac/itman,for the Board.Mr. TPalter C. Kirk,of Chicago,Ill., for the respondent.Mr. John J. Brownlee,of Chicago, Ill., for the Union.Mr. Raymond J. -Compton,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges- duly filed by Local UnionNo. 15, United Packinghouse Workers of America, PackinghouseWorkers Organizing Committee, affiliated with the Congress of Indus-trial Organizations, herein called the Union, the National Labor Rela-tions Board, herein called the Board, by the Regional Director for theSeventeenth Region (Kansas City, Missouri), issued its complaintdated June 4, 1940, against Armour and Company, Kansas City,Kansas, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and (3) and Section 2(6) (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act..Copies of the complaint, accompanied by notice ofhearing, were duly served upon the respondent and the Union.On32 N. L.R. B, No. 104.536 ARMOUR & COMPANY537June 19, 1940, the Board issued an amended complaint. ^ Copies ofthe amended complaint, accompanied by notice of hearing, were dulyserved upon all parties.With respect to the unfair labor practices, ,the amended. complaintalleged in substance: (1) that the respondent terminated the employ-ment of Matt Lambie on or about January 13,1939, of Albert C., Hazeland Ward Campbell on or about January 24, 1939, and, of .George,F.O'Blak on or about April 19, 1939, because of their membership; inand activities on behalf of the Union, and at.all times since has re.fused to reinstate them; (2) that the respondent, through its 'officers,agents and employees, has since on or about January 1, 1938, utteredcoercive, intimidative and threatening statements regarding the Union,and sought to, bait, ensnare, and entrap members. of the Union intoconduct violative of company rules;, and,, (3), that by, the foregoingand other acts and conduct, the respondent interfered with, restrained,Section.7 of the Act.;On June 14, 1940, the respondent filed its, answer to the--comp] aint,and on June 24, 1940, its answer to the amended, complaint, in, which,in substance, it admitted some of the jurisdictional facts alleged in,thecomplaint, but denied that it had engaged in—or, was engaging in thealleged unfair labor practices., ,Pursuant to notice, a hearing was held at Kansas City, Missouri,from August 8 to 15— 1940, inclusive, before Mortimer Riemer, ,theTrial Examiner duly, designated by the Acting Chief Trial Exam-iner.The Board and the respondent were represented by counsel,; theUnion by its representative, and all parties participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded, allparties.At the outset of the hearing, the respondent moved .for, a morespecific statement with respect to paragraphs 6 (a) and (b) and 7 ofthe amended complaint."This motion was denied without prejudice'On June 13, 1940, the respondent had filed a similar motion with the Regional Directoraddressed to the same paragraphs of the original complaintThis motion was not acteduponThe Board alleged in paragraph 6 (a) and (b), in both the complaint and theamended complaint, that the respondent "uttered coercive, intimidative,, and'threateningstatements regarding the Union" and "sought to bait,, ensnare,, and entrap, members ofthe Union into conduct violative of company rules" ; and in paragraph 7 that "By all theacts described in paragraphs Four. (4) and Six (6), above, and, by other acts and conduct,the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (1) of said Act." The respondent sought in its motion to have theamended complaint "set out in haec verba the coercive, intimidate and threateningstatements regarding the Union" ; "set out in detail the manner in which the, Respondenthas sought to bait, ensnare and entrap members of the Union into conduct violative ofcompany rules" ; and "set out in detail the'other acts'and' conduct'of the Respondent'which constituted unfair labor practices., 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDto an application at the conclusion of the Board's case for a reasonableadjournment if necessary to enable the respondent to prepare its de-fense and meet all issues.No such application was made.At thecompletion of the Board's case, the respondent moved to dismiss theallegations of the amended complaintthat it haddiscriminatorilydischarged certain employees and that it had sought to bait, ensnare,and entrap members of the Union into conduct violative of companyrules.This motion was denied.On the last day of the hearing,Board's counsel offered in evidence the testimony of Doctors L. G.Allen, FredE. Angle, and C. C. Nesselrode,contained in the trans-cript of a hearing in the matter ofMattLambie v. Armour & Com-pany,held before a Commission of Workmen'sCompensation for theState of Kansas on October 31,1938.The Trial Examiner reservedruling on the motionwhich helater granted in his Intermediate Report.The ruling is hereby reversed.The TrialExaminer also reservedruling on a motion by the respondent to dismiss the complaint, whichhe granted in part in his Intermediate Report.At the conclusion ofthe hearing,counsel for the Board moved to amend the amended com-plaint to conform to the_proof with respect'to names and dates. Themotion was granted by the Trial Examiner.During the course ofthe hearing,the Trial Examineriuledupon other motions and uponobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.Except as noted above,the rulings are herebyaffirmed.After the close of the hearing,the respondent presented oralargument and filed a brief withthe TrialExaminer.The Trial Examiner thereafter filed his Intermediate Report, dated,November 23, 1940,copies of which wereduly served'upon the parties,in which he found that the respondent had engaged in unfair laborpractices within the meaning of Section 8 (1) and(3) and Section 2(6)and(7)of theAct.He accordingly recommended that therespondent cease and desist from engaging in the unfair labor prac-tices and that it reinstate with back pay Matt Lambie and GeorgeO'Blak.He further found that the respondent had not sought tobait,ensnare, and entrap members of the Union into conduct violativeof company-rules, andthat it hadnot discriminated with regard tothe hire and tenure of employmentof AlbertC.Hazel and WardCampbell.He accordingly recommended that the complaint be dis-missed in so far as it alleged that the respondent had committed un-fair labor practices with respect to the foregoing.Thereafter therespondent and the Union filed exceptions to the Intermediate Report,and the respondent a brief in support of its exceptions. -The Boardhas considered the brief and the exceptions to the Intermediate Report ARMOUR & ;COMPANY539and, in so far asthe exceptionsare inconsistentwith thefindings,conclusions, and order set forth below, finds them to be without merit.Upon the entire record in the case,- the Board makes the following :FINDINGS OFFACTI.THE BUSINESS OF THE RESPONDENTArmour and Company, an Illinois corporation, directly andthrough subsidiaries operates 30 meat packing plants in 23 States;approximately 300 branch houses located in nearly every State of theUnion; a number of establishments engaged in the preparation andsale of products closely allied to the meat-packing business, such asfertilizer, soap, and leather; several creameries; and a number of es-tablishments where poultry is slaughtered and dressed and eggs arepurchased, packed, and sold.The instant proceeding is concerned only with the respondent'splant at Kansas City, Kansas, one of the 30 operated by the com-pany, where it is now and has been continuously engaged in theslaughtering, processing, and packing of livestock products. The totalproduction of products of livestock slaughtered .at Kansas City for.the year October 30, 1938, to October 28, 1939, was approximately333,056,000 pounds, having a total value of $42,126,970. Substantiallyall the animals slaughtered in the Kansas City plant are purchasedin the Kansas City Stock Yards. During the calendar year 1939, asubstantial percentage of the livestock so purchased originated inStates of the United States other than the State of Kansas.Morethan 75 per cent of the products at the Kansas City plant are shippedfrom the plant to points outside the State of Kansas.A considerableportion of the output of said plant is shipped to wholesale branchdistributing houses of the respondent in the several States of theUnited States.II.THE ORGANIZATION INVOLVEDLocal Union No. 15, United Packinghouse Workers of America,PackinghouseWorkers Organizing Committee, affiliated- with theCongress of Industrial Organizations, is, a labor organization ad-mitting to membership employees of,the respondent.III.THE UNFAIR LABOR PRACTICES-A. Interference, -restraint, and coercion-The Union commenced its organizing activities at the respondent'sKansas City plant in March 1937.At a consent election held on 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust,8, 1937, among the respondent's employees, the Union receiveda'majority of votes cast.Thereafter the respondent met weekly withtheUnion as the exclusive bargaining" agent.Committeememberswere paid for the time spent in these conferences.2George O'Blak, an employee of'the respondent, joined the Unionin June 1937. Shortly thereafter he was elected steward of therespondent's auto repair shop and sergeant-at-arms of the union local.Before O'Blak joined the Union, he asked William F. Bradbury, theforeman of the auto repair shop, for his opinion concerning member-ship therein.O'Blak testified that Bradbury replied : "Well, George,you old man. If you know what's good for you, you better stick withthe,company."Although'Bradbury was calledas a witnessto testify,he was. not asked nor did he deny, giving this advice to O'Blak.Wefind, as did,the Trial Examiner, that Bradbury did in fact warnO'Blak not to join the Union.,O'Blak testified that sometime in the fall of 1937 A. E. Gregg,the respondent's employment manager, expressed dissatisfaction overO'Blak's membership in the Union.This Gregg denied.The TrialExaminer observed that O'Blak was a talkativeand excitablewitness,that he was apparently foreign-born and found it difficult to expresshimself in English, and that his choice oflanguagewas not alwaysapt or easy to follow.From all the testimony, however,' we find, asdid the Trial Examiner, that on this occasion Gregg did indicatehis disappointment over O'Blak's membership in the Union.In June_ 1938; O'Blak was confined to his home convalescing fromthe.effects of it hernia operation.', He was visited there by Dr. L. M.Johnson, the respondent's plant physician.O'Blak testified that Dr.Johnson warned him to look- for another job because McElroy, theplant superintendent, August L. Cockrum, the master mechanic, andGregg- were"awful hot" for' the reason that O'Blak had joined theUnion.Dr. Johnson was not calledas a witnessby the respondent.Neither McElroy, Gregg, nor -Cockrum, all of whom testified for therespondent, denied expressing any such opinion or attitude concerningO'Blak 'to Dr. Johnson.Under all the' circumstances, we find, as didth4 Trial Examiner, that these three officials expressed to Dr. Johnsontheir disapproval of O'Blak's membership in the Union, and that Dr.Johnson conveyed their disapproval to O'Blak.'Upon returning to work in June 1938, after his operation, O'Blakwas given a job as'a truck washer.Prior to his operation, O'Blakhad been workingas-a greaser,and oiler in, the garage at a wage of60 cents an hour.He received the same wage as a truck washer. -2 .The Union's bargaining, committee consisted,of 9 membersIt was also known as thegrievance committee. ' ARMOUR & COMPANY541However, he complained to Bradbury of the fact- that, he had, beentransferred from the job of greaser and oiler to that of truck washer.Bradbury told him to see,Cockrum. . Cockrum told O'Blak nothingcould be done about this, that the transfer was necessary to, reduceexpense.O'Blak reported his conversation with Cockrum,,to Brad-bury, who, according to O'Blak's uncontradicted testimony replied,"Nov, you see what C. I. O.'s do."We find, as did the Trial Examiner,that Bradbury made, the statement substantially as testified .to byO'Blak.We find, however, as contended by the respondent, in. itsbrief, and contrary to the finding of the Trial Examiner, that O'Blakwas not transferred because of his membership in,the Union. ., —There is further evidence about the respondent's attitude .towardactive union members.Matt Lambie, an employee ,of the, respondent.also joined the. Union in June 1937. , He became chief steward of themechanical division, recording secretary of the local,; and served asa member of the plant ,wide grievance committee.As a member ofthis committee, he helped to negotiate and settle grievances, of unionmembers with the respondent.grievance committee, presented to Gregg the grievance— of AlbertGibson, a laid-off employee. 'Lambie testified that Gregg 'fol'd him4hewas "damn tired" of Lambie's activity as a member of the grievancecommittee.Gregg warned Lambie that if he continued this activityhe would lose his job.This conversation took place during the noonrecess.Gibson corroborated Lambie's testimony.- Gregg -testifiedthat he could not recall. the incident and denied holding any suchconversation.The Trial Examiner` credited the testimony of Lambieand Gibson in connection with this incident.Lambie further testisfled that in March 1938 he went to Gregg's office to elicit informationabout a grievance, and was again told by Gregg that he would hedischarged if he continued to take up union matters on company time.Lambie replied that an oral agreement or'understanding between therespondent and the Union gave him the right, as a member of theUnion's grievance committee, to do so.Gregg admitted that on thisoccasion he had told Lambie that continued violation of his warningswould get him "into trouble."We find, as did the Trial Examiner,that on both occasions Gregg did, in fact, warn Lambie that he wouldlose his job if he continued his grievance activities.Orville Ussery, the Union's field representative, testified that as aresult of negotiations between the. Union and the respondent, anagreement was reached covering the respondent's policy with respectto seniority and the settlement of grievances, the 'provisions 'of whichallegedly were set forth in a proposed contract submitted to the' re- 542DECISIONSOF NATIONAL LABORRELATIONS BOARDsponden t by the `Union.'Ussery stated that the policy covering griev-ances and seniority was in effect from October 1937 to January 1940.The Trial Examiner found that Lambie was acting pursuant'to theforegoing agreement in conferring with Gregg during working hours,and consequently that Gregg's statements to Lambie were intended asa warning to Lambie to desist from legitimate union activity.Therespondent contends in its brief that although under the recognizedgrievance procedure Lambie was permitted to attend regularly sched-uled meetings with representatives of the company during workinghours without loss of pay, he was not privileged otherwise to spendhis working time in grievance activity.While it is not clear thatthe grievance procedure agreed upon by the respondent and the Unionwas as broad as indicated by the provisions contained in the proposedcontract, the respondent by indicating its approval of such provisionsat the time they were discussed recognized the common practice ofcommittee members to engage in grievance activity necessarily arisingat other than the regular times fixed for grievance committee meetings.Moreover, with respect to the first of the two incidents related above,Lambie was warned by Gregg concerning such grievance activitydespite the fact that on that occasion it occurred outside workinghours.We find, as did the Trial Examiner, that Gregg's warnings toLambie were intended to discourage him from engaging in legitimateactivity incident to his membership on the grievance committee.On or about April 1, 1938, while Lambie was engaged on his roundsas an elevator inspector, two employees, Ray Powell and James Col-ston, approached one of the elevators with a load of beef.WhileColston rang for the elevator, Powell asked Lambie if the elevatorwas in safe condition.`William B. McElroy, the plant superintend-ent, came up the stairs from the floor below, and saw Lambie andPowell conversing.Lambie testified that McElroy walked over tohim and struck him in the face, and said that Lambie was going. toget into trouble "for ganging up and talking unionism." LambieBA copy of the-proposed contract was introduced in evidence.it appears that althoughthe section pertaining to grievances met with its approval, the respondent refused to signbecause of a disagreement as to certain other provisions contained therein.The sectionpertaining to grievances reads as follows :Section3.The Grievance Committee shall consist of not less than five(5) and notmore than nine (9). Such employees designated by the Union who will be compensatedfor such time by the Company while meeting with the management in handling grievances.(a)To attend meetings pertaining to discharges or other matters which cannotreasonably be delayed until regular meetings.(b)To attend regular scheduled meetings of Committee(c)The Companyrecognizesthe right of any one of the Grievance Committee tobe privileged to advise any employee as to his rights under this agreement,or any, otheradvice pertaining to any grievance which may arise.4 Powell testified that about 2 weeks prior thereto,he had been injured while ridingin the elevator.He testified also that the conduct of the elevator operator had been thesource ofa complaintby the Union. ARMOUR & COMPANY543denied that he was discussing union affairs and told'McElroy that lieand Powell were talking about the elevator.Except for one previousoccasion when there had been a sit-down 'strike in the sheep-killdepartment, this was the only time, according to Lambie, that McElroyhad ever reprimanded him.L- ambie's testimony concerning this in-cident was corroborated by Powell and to some extent by Colston.McElroy denied that he struck Lambie, and testified as follows :I remember running across them when I was out in the plantboth standing together, and I made a remark to them, "Now, youboys must cut this out. It isn't right." I knew they were talkingunionism.There was no guess work on my part, because bothof them were boiling over with it, and when I said that, they bothwent on their way.McElroy did not testify that he heard what Powell and Lambie weresaying or how he knew that they were "talking unionism." The TrialExaminer found that McElroy's denial and his version of this in-cident were unconvincing, and that in this respect Lambie was worthyof belief.In view of the credible support which Lambie's testimonyreceives in the testimony of Powell and Colston, we find, as did theTrial Examiner, that on this occasion McElroy did strike Lambie.Ward Campbell, an employee of the respondent, also joined theUnion in June 1937. In November 1938, he became a co-steward in themargarine department. Sometime in the summer of 1937, after Camp-bell had joined the Union, Leon J. Miller, foreman of the margarinedepartment, told him that if it were not for his union membership,he, Miller, could secure advancement for him. Campbell testified thatin November 1938, Frank I. Clark, assistant plant superintendent, toldhim, "We had hopes of making something out of you, but now thatyou joined the Union there is nothing that we can do for you." Thistestimony was not denied or contradicted by either Clark or Millerand stands unrefuted in the record.The Trial Examiner found Camp-bell to be a steady individual with a careful regard for the truth andcredited his testimony concerning the foregoing conversations.Wefind that Clark and Miller made the statements attributed to themby Campbell.Albert C. Hazel, an employee of the respondent, likewise joined theUnion in June 1937. In December of that year he was elected stewardof the margarine department, and on January 20, 1939, was electedfinancial secretary of the union local.As steward for the margarinedepartment, it was his responsibility to attempt to settle grievanceswith Miller, his foreman.He also sought to obtain members for theUnion.Hazel was told in October 1938, by Miller that he could notexpect any future advancement with the respondent because of. his 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion membership; and, activities.Although Miller testified to anddenied other testimony of Hazel's, he was,not asked to nor did he denythis.We have found, above that Miller made a similar statement toCampbell., ,We credit, as did the Trial Examiner, Hazel's, uncon,tradicted testimony and find that on this occasion Miller, in, substance,made the statements attributed to, him by Hazel. In ,December,1938,Hazel was warned by Clark that his union activities made ,his con-tinued employment precarious.He testified that Clark said, ,'If youwill 'quit your union activities, ,I will make a foreman out of you."Hazel replied that he would take his chances with.the Union,' to whichhe quoted Clark as 'saying,, "Well by God, unions, come Enid go andyou.will go, too."Clark admitted talking to Hazel in December 1938,but denied making the statements attributed to him by Hazel.TheTrial Examiner found Hazel to be a credible witness and attached nocredence to Clark's denial.' In'view of Clark's similar 'remarks'toCampbell, w'e find'that Clark made"tlie statements substantially, astestified to by Hazel.We find that by warning O'Blak not to join the Union, by expressingdissatisfaction over' his membership therein; by 'warning Lambie to'discontinue legitimate union activity ' as a member' of the grievancecommittee, by McElroy's conduct in striking Lambie, by informingHazel and Campbell that they; could expect no future advancementbecause of their membership and activity in! the 'Union, and by offeringa promotion to Hazel if he" would relinquish his union activities, asdescribed above, the respondent has interfered with, restrained; andcoerced its employees in the exercise of the rights guaranteed in Section7 of the Act.Raymond Anderson, told him that Miller would ' no longer cash 'hispay checks because Miller was "hot at" Anderson 'for joinin'g 'theUnion. 'Miller admitted' that he' used to cash checks' for Anderson- aswell as other workers, make' their Christmas Fund payments, and're-turn'the balance.Miller discontinued this practice sometime,prior'toChristmas 1938,'because he did not want'the responsibility for cashingthe checks, making the payments, and returning the remaining monies.He denied that he discontinued cashing Anderson's checks' for anyother"reason. ' Anderson'did not testify. '*e find, in'accordance withthe conclusions of the Trial Examiner, that Miller did not' discontinuecashing Anderson's 'pay checks because Anderson-joined the Union.,'. ''It was Hazel's further testimony that in November 1938, Miller saidto him that some workers had told him that Hazel had'questioned'themabout their obtaining "special privileges" from' Miller: ' Hazel; statedthat Miller then told him that if he wanted any "special privileges" orto borrow some money, Miller would see that it: was 'done.'Hazel's ARMOUR & COMPANY545testimony in this respect was not clear or convincing.Miller admittedhaving a conversation withHazelconcerning two girls whose workusually ended early, and who were therefore granted the privilegeof washing up a few minutes before the whistle blew, whereas themen on "gang work" had to remain on duty until 4: 30. According toMiller, it was this practice that Hazel protested.Miller's testimonyin explanation of the so-called privileges is accepted as the truth, andwe accordingly find, as did the Trial Examiner, that in this respectno act of discrimination was intended or committed by Miller.It was also alleged in the amended complaint that the respondent"sought to bait, ensnare, and entrap members of the Union into con-duct violative of company rules."This the answer denied.FrankGraham, a plant watchman' testified that during the summer of 1939,Louis J. Kelley, foreman of the sausage department, or one of hissubordinates, would push a truck loaded with edible meat productsinto an aisle through which employees were constantly passing.Thetruck thus loaded stood all day long for a period of about 6 weekswhile Graham and other watchmen kept it under their surveillance.Graham's testimony was that he had been instructed by John B.Lofflin, chief of the respondent's police force, to apprehend anyunion man caught taking "a piece of ham or a piece of meat that waseatable."He testified that there had been reports of stealing in theplant and that one of his jobs as a watchman was to prevent this.Ray Powell testified that he observed the truck described by Gra-ham; that he saw Kelley push one of the trucks and "put the best ofstuff on it"; and that the truck remained at one place all day longfor a period of 6 or 7 weeks.Powell admitted that the operations ofthe respondent in this department necessitated loaded trucks being onthe floor all day, but asserted it was unusual for one to remain as longas the truck in question.Kelley denied that any company officialhad ever instructed him to load a truck with meat as a bait to catchemployees.Kelley gave a detailed description of the operations ofhis department.According to Kelley, in the process of preparing theproducts, trucks loaded with meat are moved constantly, in and out ofthe sausage-packing room.At times it is necessary, due to lack ofspace, to allow loaded trucks to remain in the space outside thesausage room. It was customary and usual to station a watchman toobserve the loaded trucks to prevent theft.Charles J. Wacker, thegeneral superintendent who succeeded McElroy, Paul A. Dett, thegeneral manager, McElroy, and Gregg denied that they had everissued instructions to put out bait and traps to catch union members.BGraham was dischargedon August3,1939,for conduct "unbecoming an officer of:armour & Co. ; also for fighting on the premises."He was reemployed on January 13,1940, in another capacity. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDThey likewise denied any knowledge that such instructions had everbeen given.Lofin denied instructing Kelley to load a truck withedibles to bait union members.He also testified about the companypractice of keeping loaded trucks in and around the sausage depart-ment, and that a watchman was regularly stationed there to observethe trucks.According to Lofflin, Kelley had complained of theftsand requested Lofflin's aid.He admitted that Graham, among others,had been assigned to this task, and-that he may have remained on thisparticular assignment from 2 to 3 weeks. The Trial Examiner foundthat Graham was not so convincing a witness as Kelley, and creditedthe latter's testimony.Moreover, Kelley's narration concerning therespondent's practices in this regard is the more reasonable one.Upon all the testimony pertaining to this matter, we find, as did theTrial Examiner, that the respondent did not seek to "bait, ensnare,and entrap members of the Union into conduct violative of companyrules."We shall accordingly dismiss this allegation of the complaint.B. The dischargesMatt Lambiewas first employed by the respondent in 1922. There-after he worked at various times for the respondent.His last continu-ous employment began in December 1935. Lambie joined the Union inJune 1937.He was an outstanding member and active in its affairs.He was chief steward of the mechanical division, recording secretary ofthe Union, and served as a, member of its plant-wide grievance commit-tee.As a member of this committee, he helped to negotiate and settlegrievances of union members with the respondent's supervisory offi-cials.As we have seen in Section III A above, officials of the re-spondent had expressed to Lambie their dislike of his union activities.On April 6, 1938, a few days after he had been struck by McElroy,Lambie was laid off.He claimed that his lay-off was in violationof established seniority rules, and filed a grievance.His contentionwas sustained, and the respondent agreed on April 8, 1938, to restorehim to work with seniority preference in the machine shop, where hehad been hired in December 1935.When Lambie reported for workon April 9, 1938, he was asked by Gregg whether he had ever had aphysical examination.Lambie replied that he had.Gregg told himhe would have to submit to a strict physical examination by Dr.Johnson.It appears from the evidence that" this examinationas inconformity with the respondent's 'policy, adopted in 1936, of givingnew employees or employees returning to work after a lay-off 'a com-pletephysicalexamination.AfterDr.Johnson's examination,Lambie was pronounced fit to -go to work, which he did. Lambiedid not return to work as an assistant elevator inspector, the job heheld prior to his lay-off on April 6, but was given a job overhauling ARMOUR & COMPANY547blood driers in the tank house.This was a much less desirable job.He was paid 69 cents an hour, however, the same wage he had re-ceived as an elevator inspector.He remained on this job from April9, 1938, to April 23, 1938, when he was again laid off.Lambie filedanother grievance.The respondent's answer was that Lambie hadbeen laid off in accordance with departmental seniority.ThereafterLambie returned to the plant daily seeking work.OilMay 24, 1938,he was given a job in the sheep-kill department, where he was paidonly 60 cents an hour.Lambie testified that on the afternoon of June 14, 1938, as he waspulling a rack of sheep to the elevator, his foot slipped, throwinghim to the floor. Lambie went to see -Dr. Johnson, who strappedhis back and gave him a note for his foreman to the effect thatLambie would be unable to work for some time. Lambie presentedthis note to his foreman.°A few minutes later the foreman toldLambie that he was laid off.The foreman is not identified and wasnot called as a witness.Gregg testified that there were 12 to 15 menlaid off in that department because the speed-"of the kill was reduced."According to Gregg, Lambie had no seniority in the sheep-killdepartment.On June 15, Gregg investigated Lambie's claim that he had sustainedan injury.As a result thereof, Lambie was subjected to anotherphysical examination on or about July 19, 1938, by Dr. C. C. Nesselrode,a company physician.Nesselrode sent Lambie on the same day to Dr.L. G. Allen "for some X-rays."Neither Doctors Nesselrode nor Allentestified at the hearing.Dr. Allen's report of his findings concerningtheX-rays was introduced in evidence.Therein Dr. Allen reportedthat the X-ray examination of Lambie's chest disclosed "at least pre-sumptive evidence" of tuberculosis.With reference to the accidentLambie alleged he-sustained on June 14, 1938, Dr. Allen's report foundno evidence of physical injury.According to Lambie's undisputed testimony, Dr. Nesselrode in-formed him for the first time in the latter part of August 1938 that hehad tuberculosis.It was his testimony that Nesselrode prescribed adiet and ordered him to stay away from work for 6 months. Lambieasked Nesselrode for a written copy of his diagnosis, which was there-after given to him by Gregg. In his diagnosis Dr. Nesselrode expressedthe judgment that Dr. Allen's report, previously mentioned, was cor-rect.On the basis of the reports of Doctors- Allen and Nesselrode,the respondent had ascertained at the end of_ August 1938 that therewas no medical evidence of an injury to Lambie's back; that X-raysdisclosed an earlier tubercular condition but with only "a very slight"present activity; an absence of tubercle bacilli; and that the pulmonaryDr. Johnson's note was not produced at the heaung.448092-42-vol32--30 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDfindings such as they were bore no relationship to the alleged-accidentof June 14, 1938.On August 25, 1938, Lambie executed an employee's claim for work-men's compensation against-the respondent wherein he alleged that hehad sustained an accident on June 14, 1938, "Injuring spine and liga-ments and tendons connected therewith, causing lessening power ofresistance, causing or aggravating tuberculosis."Lambie's claim forcompensation came on for hearing before a Commissioner of Work-men's Compensation for the State of Kansas on October 31, 1938, atwhich time it was denied.Thus the respondent was successful, in itscontention. that Lambie did not sustain a compensable injury whichaggravated or caused the tubercular condition disclosed by the priorexaminations of Doctors Allen and Nesselrode.Lambie, however,,tooktin appeal from this decision to the District Court. , On January..10;1939, while the appeal was still pending, the matter was settled ,by pay,On either January 11 or 12, 1939, the end of the 6-month rest periodpreviously prescribed by Dr. Nesselrode, Lambie returned to the plantto report for work.He saw Gregg at the employment office..' Greggtold Lambie he had no work for him. Lambie said that he would see"the Union about that."He testified that Gregg replied, "Well, maybethat's the reason why you haven't got a job any more."When Lambieasserted that he -would consult the Regional Office of the -Board, hequoted Gregg as replying : "Well, I don't care whether you go to theLabor Board or not."Lambie testified that neither at this time nor atany subsequent time during discussions' with the respondent concerninghis reinstatement did, anyone charge him with having made a; falseaccident claim.Gregg denied Lambie's version of the conversation,but admitted that he saw him on either January 11 or 12,1939..-,Greggtestified that Lambie stated that he was ready to go to work, but hetold him that'he would not be reinstated because : "He, [Lambie] fileda claim for a questionable accident against us; abd also, he,was claim-ing disability and that we had no place for him." 7Upon all the evi-dence; we find, as did the Trial -Examiner, that Gregg made thestatements substantially as above attributed to him by Lambie.-tSubsequent to July 12, 1939,'the Union's grievance* committee, dis-cussed with the respondent the question of Lalnbie's reinstatement.The respondent told the Union that Lambie Was refused reinstatementbecause he had filed a questionable accident claim, because he had tuber;culosis; and because he was "totally disabled" and unable to 'perform hisduties.The Union demanded that Lambie be subjected to anotherphyscial examination by one of the respondent's physicians: -WhenTLambie's action at law wherein he alleged total dhsabilily was not ftled'until May 20.1939 ARMOUR. & COMPANY549this had been done, however, the Union was told by McElroy that re=gardless of the doctor's report, the respondent; would not considertaking Lambie back..-'r— , ,Upon all the evidence, we conclude, as did the Trial Examiner, thatthe ,respondent avoided telling Lambie the true reason for refusing toreinstate him -on January 11 or 12, 1939.That the respondent did notdeal in good faith with Lambie is evident from its subsequent assertionthat Lambie's "total disability" was responsible for his not,being rein-stated, although the reports of Doctors Allen and Nesselrode, uponwhich the respondent- alleges to have placed reliance in refusing rein-statement to Lambie, indicate no such disability.Furthermore, therespondent, refused to consider the report of a subsequent physicalexamination of Lambie by one of its own physicians.This lack ofgood faith casts doubt upon the respondent's asserted reasons for re-fusing to, reemploy Lambie, and in view of Lambie's persistent unionactivity and the expressed hostility of the respondent's officials thereto,we, find, as did the Trial Examiner, that the respondent discrimina-torily, refused, to reinstate Lambie because of his membership in, andactivities on behalf of the Union.We find that Matt Lambie was refused reinstatement on or, aboutJanuary 12,19,39, because of his membership and activitiy in the Union,and that,by refusing to reinstate him the respondent has discriminatedin regard to the hire and tenure of his employment, thereby discour-aging membership in a labor organization and interfering with, coerc-ing, and restraining its employees in the exercise of the rightsguaranteed in Section 7 of the Act.;Albert C. HazelandWard Campbellwere both discharged for theirjoint participation in an event which occurred on January 24, 1939.Hazel had been employed by the respondent as a butter shoveler inthe margarine department since October 6, 1936.Prior thereto he had1ield, part-time employment with the respondent., Campbell also hadworked, for the respondent in the margarine department since OctoberThey were costewards in the margarine department.Their activity onbehalf of the Union has been discussed in Section III A above.Sometime prior to January 24, 1939,$ Hazel ejected Ora ErnestWalton, an electrician, from the margarine department.Waltontestified that upon reporting to the margarine department to performsome work,, he was stopped by Hazel, who told him that he couldnot work'there because he did not belong to the Union.Hazel deniedthat he had thrown Walton out of the margarine department because..e'Hazel fixed 'the, time of this incident as October 1938 ; Walton fixed it' as lJanuary1939 ; Aikins fixed it sometime prior to January 24, 1939; and,McElroy fixed it as occurring7 or 8 weeks prior to January 24, 1939. 550DECISIONSOF NATIONALLABOR RELATIONS BOARDWalton did not. belong to the Union, but stated that he told theelectrician to leave the department for the reason that Walton hadno work to perform therein.Although according to the Trial Exam-iner,Walton proved to be a rather testy and petulant witness, histestimony was corroborated by that of Glenn A. Aikins, assistantforemanof the margarine department, McElroy, and Clark.Aikinstestified that he saw Hazel talking to Walton and that he observedHazel push Walton out of the margarine department.According toMcElroy's testimony, he told Hazel that he had no right to preventWalton from working in the department.McElroy testified thatHazel's attitude was uncooperative and that he refused to listen tohim. 'Clark likewise testified that he had cautionedHazel concern-ing this matter.Hazel was not recalled to refute or explain thetestimony ofWalton, Aikins, and McElroy concerning the aboveincident.His explanation of the event is not a reasonable excusefor his apparent refusal to permit Walton to complete his work.It seems clear from all the testimony concerning this event that ifHazel did not forcibly eject Walton, he at least interfered with theoperations of the department by preventing or making it difficult toperform the duties that had called him there.Clark testified without contradiction that on another occasion, thetime of which was not fixed, he went to the margarine departmentand saw a group of employees gathered about Earl Hornback andHazel.He testified that Hazel told Hornback that the latter couldnot work on that floor until he joined the Union. Clark cautionedHazel to attend to his duties and not to interfere with the operationsof the department or he would be discharged.His uncontradictedtestimony was that Hazel replied, "Well, if these fellows stay herethey are going to have to pay up their dues."We find, as did theTrialExaminer, that on this occasion Hazel attempted to forceHornback into joining the Union; that his activities in connectiontherewith necessarily interfered with the operations of themargarinedepartment; and that the respondent was justified in cautioning andwarning Hazel against future conduct of this nature.On January 24, 1939, occurred the incident which terminated inthe discharge of Hazel and Campbell.Hazelwas at work whenCharles Burns, a tinsmith, and his helper, Ernest Sebel, came to 'themargarine department to perform some necessary repairs. Immedi-ately upon their appearance, Burns andHazelbecame engaged in analtercation concerning' the Union.Hazel sought to prevent Burnsfrom working in the department because hewas adelinquent unionmember and refused to pay his dues. Burns ridiculed the Union.chidedHazelabout the union buttons he wore on his cap,and usedprofanelanguage.Hazel complained- to Aikins,the assistant fore- ARMOUR & COMPANY551man" andasked him to remove Burns from the department and toreplace,him with another worker who was a member of the Union.This Aikins refused to do but stated that he would speak-to Miller.Shortly thereafter Miller came into the department and Hazel askedhim to remove Burns because he was causing a disturbance.To thisMiller replied that he could not, but that he would call McElroy.Thereupon Miller left the department.Burns in the meantime con-tinued his annoyance of 'Hazel, whereuponHazelstarted after Burns,who retreated into the steam room-.9Hazeltestified that as he'enteredthe steam room in pursuit of Burns, the latter shouted, "You keel)away from-'me or I'll knock you cold," andmoved to strike Hazel.As he did so, Campbell, who was in thesteam room,together withHazel, grabbed Burns and ejected him from thefloor.Campbelltestified that 'he heard Burns say that he would knockHazel "cold"and that Burns attempted to strikeHazel.-He admitted assistingHazelin ejecting Burns from thefloor.AfterHazeland Campbellhad ejected Burns; they returned to their work.A fewmomentslaterMcElroy and Clark appeared on the scene.Hazeland Campbellwere asked to report to McElroy. Alter inquiring into the eventsthat had just occurred, McElroy instructed Miller to discharge thetwo men.'At the 'hearing HIazel' denied that he had said anything to Burnsabout his union dues.He denied also that he told Burns that hewould not be permitted 'to work because he was a delinquent unionmember.However, at a meeting held on January 25, attended bythe union grievance committee and themanagementrepresentatives,he admitted' that he and Burns had passed some comments 'aboutunion dues.He also stated at that meeting thatBurnshad madethe remark that he would not- pay his ' dues in the Union. Thisconfirms the fact that Hazel had discussed the questionof Burns'dues payments on January 24, despite his denial to the contrary atthe hearing.Sebel, who'accompanied Burns, denied thatBurns cursed Hazel orthe Union, that he, in fact, said anything about the Union, or thathe attempted to strikeHazel.Burns did not testify.1°Hornback,called as a witness by the respondent, testified that heheard Hazeli ell 'Burns and Sebel that they could not work in the margarinedepartment unless they belonged to the C. I. 0.He sawHazel'ai dCampbell go into the steam room and emerge thereafter with Burns.Miller testified that as Burns was ejected, Hazel remarked, "Get the'The steam room is an enclosed area located at the east end of the third-floor of themargarine departmentau It appears from the testimony that at the timeof thehearing, Burns had not workedfor the respondent for over a year. 552DECISIONS OF .NATIONAL LABOR RELATIONS BOARDhell out of here and stay out of here," and slammed the door.Atthis moment, Miller testified, he was standing behindHazel.There-upon Miller opened the door and said, "Hazel,we are still doingbusiness here, and this door is going to stay open." Since Miller'stestimony was not denied and is consistent with the events as theyoccurred on that day, we credit, as did the Trial Examiner, Miller'sversionof the incident.Clark testified that Hazel insisted that non-union men could notwork in the margarine department.He testified that McElroy said,"We are still running this department," to whichHazelresponded :"You think you are, but you are not.We are not going to work withthesedamnscabs."This testimony was not refuted by Hazel orCampbell.Clark gave the following reason for the discharge of thetwo men : "For throwing these mechanics out of the butterene depart-ment,; and then, they wouldn't go back to work.After they wereasked to go back to work, they stood and argued about it, and saidthey would not go back to work until we took those tinners out ofthere, and we were not going to take the tinners out."McElroytestified that he felt justified in ordering the discharge of the twomen because he recalled Hazel's attitude at the time of the Waltonand Hornback incidents previously referred to.McElroy admittedthat throughout Campbell said nothing.He was discharged, how-ever, according to McElroy, "because they were both together, andthey were both the boys that took the tinner [Burns] out of thedepartment."At the meeting held on January 25 between the union grievancecommittee and the respondent's representatives, the Union attemptedto ascertain why Hazel and Campbell were discharged.Dett, theplant manager, stated that they were "discharged for insubordina-tion and stopping of work."Both Hazel and Campbell were per-mitted to tell their story, which was substantially as related above.In addition, Campbell stated at the meeting that he heard Burns"cuss him [Hazel] and cuss the Union and everybody that belongedto the Union, the officers and all; said he wasn't going to pay hisdues any more."McElroy asserted that nothing that was laidwould cause him to change his position in discharging the two men"for insubordination and interfering with the operations of the de-partment."Dett supported McElroy and stated the Union had its"recourse to the Labor Board" and the respondent would justify it'.position before the Board.The respondent denied that the menwere discharged for union activities.The testimony concerning the discharge of Hazel and Campbelldisclosesmany facts in conflict, but it seems reasonably clear that(1)Burns entered the department on a legitimate errand, (2)Hazel ARMOUR& COMPANY553argued with Burns over his non-payment of dues,(3) Burns indulgedin some union baiting,(4)Hazel asked Aikins and Miller to removeBurns from the department and replace him with a member of theUnion, which they refused to do, and(5)Burns was forcibly-ejectedby Hazel and Campbell.Although it appears from the evidence thatthe respondent knew of the union membership and activity of bothHazel and Campbell, it had shown no disposition to discharge themfor that reason.On the other hand, it clearly appears that Hazeland Campbell committed an act without any right or authority to doso.Moreover,Hazel had been warned on two previous occasionsthat he was exceeding his authority in attempting to prevent a non-union man from working in the margarine department.Such actswere in derogation of the respondent's right to conduct and manageitsplant in its own way. Consequently,itmust be inferred thatthe discharge which immediately followed the ejection of Burnswas for that reason and not because of protected-union activities.Upon all the evidence,we conclude,as did the Trial Examiner, thatHazel and Campbell were dischargedfor ejectingBurns from themargarine department.We fund that the respondent has- not discriminated in regard to thehire and tenure of employment of Albert Hazel and Ward Campbell,thereby discouraging membership in a labor organization.George O'Blakwas, first employed by the respondent in February1928 as a steamfitter's helper.From June 1928 until his dischargeon April 19,1939, he was employed in the,respondent'sgarage invarious capacities.At the time of his discharge he was workingas a truck washer.O'Blak joined the Union in June 1937 and shortlythereafter became steward of the respondent's auto repair shop andsergeant-at-arms of the Union.On April 19,1939, O'Blak was washing trucks in the respondent'sgarage.About 6 p. m.that day, John Parks, a truck driver, drovehis truck into the garage and remarked to O'Blak that there wassomething wrong with the truck,that it was either low on gas orthat the carburetor needed adjustment.O'Blak testified that, afterParks left he checked the carburetor and found nothing wrong, butthat upon examining the gasoline tank discovered that it was almostempty; that he then siphoned 3 gallons of gasoline from the tankof a tractor undergoing repairs and was just emerging from the repairshop when he was stopped by Martin Davis, a watchman;that Davisshouted, "I gotcha.You tried to steal,gas" ; and that Davis drewhis revolver and shouted for Arthur Robinson,his cowatchman:WhenRobinson appeared, Davis told him to guard O'Blak while hewent after W. R. Rhodus,the night superintendent.Davis returnedshortly with Rhodus who questioned -O'Blak 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDpened.O'Blak told him that he was stopped by Davis as he wasabout to put some gasoline in Parks' truck, and that he had donenothing wrong.Rhodus told O'Blak to punch out his time card andreport in the morning to Wacker, the general superintendent.WhenO'Blak returned to the plant the following morning, he repeated hisversion of the incident to Wacker.Wacker summoned Davis whoconfronted O'Blak and accused- him of stealing, gasoline.Wackerthereupon discharged O'Blak.h1To refute any imputation that on April 19 he was appropriatinggasoline to his own use, O'Blak testified that on his way to work thatmorning he had stopped at a filling station near the plant, purchased5 gallons of gasoline which filled his tank to overflowing, and thendrove to the plant where he parked his car on the second floor ofthe garage for the remainder of the day. In support of his testimony,David Schwartzman, the filling-station attendant, testified that onthe morning of April 19 he sold O'Blak 5 gallons of gasoline whichcompletely filled the tank.On April 28, 1939, Schwartzman alsoexecuted a statement to the same effect at the request of the Union.Schwartzman's testimony that he sold gasoline to O'Blak on April19 loses considerable probative value, however, when viewed in thelight of his further testimony on cross-examination that he had keptno record of the sale, that he remembered the date only because the"union boys" calve to see him the day after O'Blak was dischargedwhich he testified was on "the 20th . . . if I recall the day," anddid not "believe that question was brought up, about what day I putthe gas in."'Concerning the apprehending of O'Blak, Davis testified that onApril 19, pursuant to an investigation ordered by the respondentin connection with the suspected theft of gasoline from trucks andtractors in the garage, he and Robinson stationed themselves out-side the garage at about 5: 30 p. in.; that about 6: 30 O'Blak, whosework usually ended about 7 or 7: 30 p. in., was left alone in the garage;that he could observe O'Blak through a hole in the garage door andthat when O'Blak went upstairs to the second floor he slipped insidethe garage and hid under a ramp; that a few minutes later O'Blakdrove his automobile down into the garage and parked it in a_ spotwest of the repair shop door; that O'Blak then went to the repair"Wacker, who succeeded McElroy as general superintendent in February 1939,testifiedwithout contradiction that at a meeting with the union grievance committee in March1939-he outlined the respondent's employment policy so that there would be no misunder-standing with respect to future discharges,specifically stating that an employee wouldbe immediately discharged for premediated stealingWacker distinguished premeditatingstealing from cases where an employee might eat a small piece,of edible,meat,for whichlie stated the penalty at most would be suspension without pay followed by reinstatement ARMOUR & COMPANY555shop and came back with a funnel and a five-gallon can containinggasoline,which he started to pour into his automobile; and thatwhen he went up behind O'Blak and said, "What you doing, George?",O'Blak replied that he "just meant to take a gallon," and that hewas "going, to put the rest of it in the truck."Davis denied that hedrew his gun on O'Blak. ' Robinson testified that when Davis calledhim, into the garage the funnel was still in O'Blak's car, gasolinewas spilled on the tank, and the 5-gallon can was sitting on the floor;that while Davis went to summon Rhodus, O'Blak told Robinsonthat he was "only going to take a little bit" because he was "broke,"and begged Robinson not to say anything about it; and that there-after he stopped O'Blak when he attempted to take the gasoline cantowards the sewer.Rhodus testified that when he arrived at thegarage, the funnel was still in the car; that after he had orderedO'Blak"to punch his time card he took the funnel and the gasolinecan to the office "so they could see it"; and that he then made a writtenreport of the incident.The Trial Examiner raised a doubt as to the credibility of Davisand Robinson because, of their testimony that they did not see Parksdrive, his truck into the garage despite the fact that they had thegarage under observation since 5: 30 p. m.Parks' testimony, how-ever, is indefinite as to the time be entered the garage.He firsttestified that he got the truck "around 5 o'clock" and used it "30 min-utes;maybe- a little over" and, later testified that he took it to thegarage "in the neighborhood of 6 o'clock."The testimony of Davisand Robinson as to the time they took their stations at the garagelikewise is only an approximation, and it appears entirely probablethat Parks drove his truck into the garage prior to their arrival, orthat they failed to notice him among the other drivers who normallybrought their trucks to the garage at about that' time. In any event,we do not believe this apparent discrepancy in the testimony of Davisand Robinson is sufficient to seriously affect their credibility.The respondent introduced the following testimony in supportof its contention that there was reasonable cause to place the garageunder surveillance at the time O'Blak was apprehended.Tetlinski,the respondent's filling-station attendant, testified that in January1939 he started to keep monthly charts showing the amount of gaso-line consumed by the various trucks, and tractors.Because of theunusual gasoline consumption shown by the charts and because ofcomplaints received from some of the, drivers, Tetlinski reported toAugust Cockrum, the master mechanic, and suggested the possibility.that gasoline was being stolen.Although Cockrum made no refer-ence to, the foregoing report by Tetlinski, he testified that at varioustimes early in. 1939 complaints of unusual gasoline consumption came 556DECISIONSOF NATIONALLABOR RELATIONS BOARDto his attention, and that he had requested Gregg, the employmentmanager, to investigate the possibility of it being attributable totheft.Loftin, chief of the respondent's police force, testified that`Gregg instructed him some time in March 1939 to observe the garageto ascertain the reason for high gasoline consumption, and thatpursuant to these instructions he directed Davis and Robinson tokeep the garage under surveillance.Davis testified that he choseto watch the garage starting between 5 and 5 :30 p. in. because at 5 :30all but a few of the garage employees and some of the office help, whokeep their cars on the second floor of the garage, had gone home,and most of the trucks were already inside for the night.The Trial Examiner found that since neither Cockrum nor Gregghad complained to Bradbury, foreman of the garage, concerningthe theft of gasoline from the trucks and tractors, it confirmed hisdoubt that the respondent had ever suspected that gasoline wasbeing stolen.Bradbury, whom the Trial Examiner found to be acredible witness, did testify, however, that he had talked to Cock-rum "about getting better mileage out of our gasoline," that he hadreceived complaints about gasoline consumption, and that he hadasked the mechanics to check certain trucks and tractors.Bradburyfurther testified that he made no investigation after O'Blak wasdischarged because he thought "our problem was cleared."HelmerL.Wickstrom and George R. Oldham, the garage mechanics, testi-fied that immediately prior to April 19, 1939, William C. Holt, atractor driver, complained to them that someone was taking gaso-line from the tank of his tractor, and that this was reported to Brad-bury, who instructed them to check the gasoline in Holt's tank atnight and again in the morning.Holt testified in corroboration ofthis testimony.The Trial Examiner found that the testimony ofWickstrom and Oldham, was not worthy of belief, since Bradburyhad testified that no one had told him that gasoline was missing orthat he suspected the theft of gasoline.However, in view of theycorroborative testimony of Holt, whom the Trial Examiner did notdiscredit, and Bradbury's testimony that he had received complaintsconcerning excessive gas consumption and had asked his mechanicsto check certain trucks and tractors, we credit the foregoingtestimony of Wickstrom and Oldham.We are unable to agree with the conclusion reached by the TrialExaminer that the surveillance of the garage was directed at O'Blak.The evidence does not show that O'Blak was ever suspected of theftor that he was the only employee in the garage placed under observa-tion.The fact that O'Blak was the last to leave the garage andthus had' the most favorable opportunity to steal gasoline negativesrather than supports any inference that he had been singled-'out ARMOUR & COMPANY557beforehand for surveillance, since it was only reasonable that Davisand Robinson should watch.the garage at a time when, whoever wastaking gasoline could do so with little chance of -being observed.Upon all the evidence pertaining to the excessive consumption ofgasoline, we find that the respondent initiated its investigation upona reasonable belief that gasoline was being stolen and not becauseof any desire to secure a pretext for discharging O'Blak.OtisWilliams and Louis Peck, truck washers, and William Heard,a truck driver formerly employed as a truck washer from JanuarytoAugust 1938, testified that on numerous occasions they hadobserved O'Blak transfer gasoline from the respondent's trucks tohis own automobile.Peck testified that only the week before O'Blakwas discharged, O'Blak had asked him to lock the garage doors andstay in front of the building until he called him.According toPeck, he complied with O'Blak's request to close -the doors, butreturned and found that O'Blak, "had his car up against the trucksand was pouring 'gas out of a can into the car." Peck furthertestified that approximately a year before that O'Blak had askedhim to go to the second floor to clean several small trucks and totake his time about it.Peck stated that on that occasion he camedown unexpectedly and found O'Blak pouring gasoline out of a caninto his car, and that when he asked him what he was doing, O'Blakreplied, "It's none of your business what I'm doing.You just keepyour mouth shut and don't say anything.What I do is my ownbusiness, and you don't want to know too much." Peck testifiedthat he did not report O'Blak because O'Blak had told him he had"a couple of men discharged for knowing too much."Heard andWilliams likewise testified that they were afraid that O'Blak wouldhave them discharged.Heard testified that if O'Blak wanted to"get a man canned, he could just about do it," and Williams testi-fied that "other fellows that saw too much, they didn't keep theirjobs, -and I had to keep mine."Although the Trial Examiner foundthatWilliams was prone to exaggerate and that Peck, because ofalleged conflicts in his testimony, hereinafter discussed, was notworthy of belief, he did not discredit the testimony of Heard.Moreover, when O'Blak was recalled to testify in rebuttal he merelyreiterated his general denial that he had not at any time appro-priated gasoline to his own use.We credit the testimony ofWilliams, Peck, and Heard as set forth above.Further to disprove O'Blak's testimony that he had siphoned thegasoline for transfer to Parks' truck, the respondent introduced theseveral witnesses to show that the practice of siphoning gasoline fromtrucks and tractors in the garage was strictly prohibited.Bradburytestified that it was an "ironclad rule" that garage employees were 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot to transfer gasoline from one truck or tractor to another, and thatthey had been instructed "not to touch gasoline tanks for anythingother than emergencies."OtisWilliams, a truck washer, testifiedthat he had never seen any of the garage employees transfer gasolinefrom one truck or tractor to another.William Heard, a truck driverwho, as stated above, formerly worked as a truck washer, also testifiedthat the only person he saw siphoning gasoline for use in the garagewas O'Blak, who would sprinkle it on sawdust for use in cleaninggrease off the floor.Heard further testified that at times O'Blakwould use a 5-gallon can in siphoning. more than he needed for thatpurpose and would pour the remainder in his own automobile.Brad-bury, Heard, and Oldham, the garage mechanic, all testified that coaloil was generally used for cleaning purposes, Oldham further testify-ing that the only time he used gasoline was in cleaning a carburetorwhere coal oil was unsatisfactory because it left a film.The Trial Examiner found that statements executed for the Unionby Parks and Louis Peck, previously referred to herein, confirmedthe practice of siphoning gasoline from trucks and tractors in, thegarage for whatever need arose., Parks' statement executed on May2, 1939, reads as follows :I also wish to state that it is a condition that when a truckcomes in-after the stations are closed, for the garage men totransfer (sic) gasoline from the truck or tractors that are inthe repair shop to the trucks that are going to be in service thefollowing morning.At the hearing, however, Parks testified that he was unable to saywhether he ever had observed garage men transferring gasoline from.one truck to another.Peck also executed on May, 2, 1939, the following statement :That it is a condition in the garage and has been for the pastseveral years, that when any of the tractor drivers or mechanicsneed gasoline to perform their duties, such as cleaning truck ortractor parts, that they drain gasoline from the trucks or tractorswhich are in the repair shop and are not going to be in servicethe following day.The same condition remains true with thenight tractor driver.At the hearing, Peck testified that at no time did he see anyone, otherthan O'Blak, siphon gasoline from one truck or tractor and-transferit to another, and that they had been instructed never to do that.,The only part of Peck's written statement which might be deemedinconsistent with the foregoing testimony is that, pertaining 'to the"night tractor driver," and in that regard Peck explained that thestatement was made with reference to Coffield, the night clean-up ARMOUR & COMPANY559man, who about 3 or 4 years prior had gone to the garage once ortwice and obtained gasoline when he had run out.Peck's testimonywas corroborated by that of Coffield, a witness for the Board, whotestified that on occasions in the past when he ran out of gas at nightafter the pump- was closed he obtained it from one of the trucks inthe garage.Coffield admitted, however, that he had not done thisfor "maybe 2 or 3 years-maybe 3 or 4." Bradbury testified that if aobtain it through the watchman who had charge of the filling stationafter the regular attendant had gone off duty.In view of the foregoing, we conclude that while small amountsof gasoline might be siphoned from trucks or tractors in the garagefor use in certain cleaning operations and in an emergency might betransferred to another truck or tractor, it was not a practice generallyindulged in by garage employees under the respondent's rules per-taining to the use of gasoline.Moreover, there was no such emer-gency on April 19 as would require O'Blak to transfer gasoline, sinceParks' truck was in the garage for the night and could have beenrefueled from the filling station upon going into service in themorning.Another important fact reflecting upon the truth of O'Blak's asser-tion that when apprehended he was transferring gasoline to the re-spondent's truck rather than to his own car appears from the above-mentioned records kept by the filling-station attendant.Theserecords show that the truck driven by Parks on April 19, 1939, took11 gallons of gasoline on April 18, was in service all that day, as wellas on April 19 and 20, and was not refueled until April 21.We finditquestionable, as did the Trial Examiner, that a truck that waslow on gasoline on April 19 could have been in full service the-nextday without additional fuel until April 21.-In view of the foregoing, we are unable to conclude, as did theTrial Examiner, that on the night of April 19 O'Blak was engaged inthe act of transferring gasoline to Parks' truck and not to his ownautomobile.The evidence, we believe, is to the contrary. ' Upon allthe evidence, we are convinced that the respondent in dischargingO'Blak did so under a reasonable conviction that he had stolen gaso-line, and not because of his membership and activity in the Union.While it is true that on several occasions, the last of which was nearly1 year prior to his discharge, the respondent had exhibited hostilitywith respect to O'Blak's membership in the Union, there is no indica-tion that thereafter it was inclined to pursue such a course of actiontowards s him.We find that the respondent has not discriminated in regard tothe hire or tenure of employment of George O'Blak, thereby discour-aging membership in a labor organization. 560DECISIONS OF NATIONAL LABOR. RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII, Aand Babove, occurring in connection with the operations ofthe respondent described in Section I above, have a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening .andobstructing commerce and the free flow of commerce.V. THE REMEDYWe have found that the respondent has engaged in certain unfairlabor practices.We will, therefore, order the respondent to cease anddesist therefrom and to take certain affirmative action which we ,findwill effectuate the policies of the Act.We have found that respondent discriminatorily refused to rein-stateMatt Lambie because of - his' membership and activity in theUnion:We shall therefore order the respondent to offer Lambie imme-diate reinstatement to his former or a substantially equivalent posittion, without prejudice to his seniority and other rights and. privileges.We will also order the respondent to make him whole for any loss ofpay he has suffered by reason of the respondent's discrimination bypayment to him of a sum of money equal to the amount which he nor-mally would have earned as wages from the date of the descriminationto the date of the offer of reinstatement, less his net earnings 12 duringthat period.The respondent contends that its employment policy prohibits theemployment of anyone who has a history of tuberculosis.However,in view of the reports of Doctors Nesselrode and Allen, the.respond-ent's own physicians, regarding Lambie's physical condition, and theported for work in January 1939, we do not believe that the foregoingpolicy of the respondent should bar his reinstatement at this time.The respondent is not required, however, to reinstate Lambie, to, aposition which would necessitate his handling meat or other foodproducts.Upon the basis of the above findings of fact, and upon the, entirerecord in the case, the Board makes the following:32 By"net earnings"ismeant earningslessexpenses,such as for transportation,'room,and board, incurredby an employee in connectionwith obtainingwork and workingelsewherethan for the respondent, which would not have beenincurredbut for his unlawfuldischarge and the consequent necessityof his seeking employment elsewhereSeeMatterofCrossettLumber CompanyandUnited rBrotherhoodofCarpentersand Joiners ofAmerica, Lumberand SawmillWorkers Unaon,Local 2590,8 N. L. R. B. 440.Moniesreceived for work performedupon Federal,State, county,municipal,or other work'-reliefprojects shall be considered as earnings.SeeRepublic Steel Corporationv.311 U; S. 7.,,r ARMOUR & COMPANY561CONCLUSIONS OF LAW1.Local Union No. 15, United Packinghouse Workers of America,PackinghouseWorkers Organizing Committee, affiliated with theCongress of Industrial Organizations, is a labor organization, withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Matt Lambie, thereby discouraging membership in LocalUnion No. 15;, United Packinghouse Workers of America, Packing-houseWorkers Organizing Committee, affiliated with the Congressof Industrial Organizations, the respondent has engaged in and isengaging in unfair labor-practices within the meaning of Section 8 (3)of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights, guaranteed in Section 7 of the Act, the re-spoident has engaged in and is engaging in unfair labor practices,within the meaning. of Section 8 (1) of the Act.4`.The, aforesaid unfair labor practices are unfair labor practicesaffecting,commerce within the meaning of Section 2 (6) and (7), ofthe Act.respondent has not sought to bait, ensnare, and entrap mem-6'T,bers of' the Union into conduct violative of company rules, and hasnot thereby ' engaged in unfair labor practices within the meaningof Section 8 (1) of the Act.6.By discharging and refusing to reinstate Albert Hazel, WardCampbell, and George O'Blak, the respondent has not engaged inunfair labor practices within the meaning of Section 8(r) of the Act.ORDERUpon: the , basis of the above findings-of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the ,National Labor Relations Board hereby orders that the re-spondent, Armour and Company, Kansas City, Kansas, and its officers,agents, successors, and assigns, shall:Cease and desist from:(a) . Discouraging membership in Local Union No. 15, United Pack-inghouseWorkers of America, Packinghouse Workers OrganizingCommittee, affiliated with the Congress of Industrial Organizations,or any other labor organization of its employees, by discriminatingin regard to their hire and tenure of employment or any terms orconditions of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies,of the Act:(a)Offer to Matt Lambie immediate and full reinstatement to his,former or substantially equivalent position without prejudice to hisseniority and other rights and privileges ;(b)Make whole said ' Matt Lambie for any loss of pay he mayhave suffered by reason of the respondent's discrimination againsthim by payment to him of a sum of money equal to that which hewould normally have received as wages from the date of the respond-ent's discrimination against him to the date of such offer 'of rein-statement, less his net earnings, during said period;(c) Immediately post notices to its employees in conspicuous placesthroughout its Kansas City, Kansas, plant, and maintain such noticesfor a period of at least sixty, (60) days from' the date of posting,stating (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b)of this Order; (2) that it will take the affirmative action set forth inparagraphs 2 (a) and (b) of this Order; and (3) that its employees,are free to become or remain members of Local Union No. 15, UnitedPackinghouse Workers of America, Packinghouse Workers Organiz-ing Committee, affiliated with the Congress of Industrial Organiza-tions, and that it will not discriminate against any employee becauseof membership or activity in said labor organization;(d)Notify the Regional Director for the Seventeenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND rr is FURTHERORDEREDthat the complaint, in sofar asit allegesthat the respondent, by seeking to bait, ensnare, and entrap membersof the Union into conduct violative of company rules, has engaged inunfair labor practices within the meaning of Section 8 (1) of the Act,and by discharging and refusing to reinstate Albert Hazel, WardCampbell, and George O'Blak, has engaged in unfair labor practiceswithin the meaning of Section 8 (3) of the Act, be, and it hereby is,dismissed.